DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 330, 346, 351 and claims bellow are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smits US 20170176575 A1.

Regarding claim 330, 346, 351  Smith teaches
330. (Original) A LIDAR system, comprising:
at least one processor configured to:[0136]
control at least one light source in a manner enabling light flux of light from at least one light source to vary over a scan of a field of view;[0136]
control at least one deflector to deflect light from the at least one light source in order to scan the field of view;[0136]
receive from at least one sensor information indicative of ambient light in the field of view;[0136]
identify in the received information an indication of a first portion of the field of view with more ambient light than in a second portion of the field of view; and[0136]
alter a light source parameter such that when scanning the field of view, light flux of light projected toward the first portion of the field of view is greater than light flux of light projected toward the second portion of the field of view.[0136](adjusting intensity of transmitted color based on the ambient light)


333. (Original) The LIDAR system of claim 331, further comprising a plurality of light sources aimed at the at least one light deflector, wherein the at least one processor is further configured to control the at least one light deflector such that when the at least one light deflector is located at a particular instantaneous position, light from the plurality of light sources is projected toward a plurality of independent regions in the field of view.[0069-0070]


335. (Original) The LIDAR system of claim 330, wherein the least one processor is further configured to alter the light source parameter such that an intensity of the light projected toward the first portion is greater than an intensity of the light projected toward the second portion.[0136]


336. (Original) The LIDAR system of claim 330, wherein the at least one processor is further configured to alter the light source parameter such that in a single scanning cycle, more light-pulses per solid angle are projected toward the first portion than a number of light-pulses per solid angle projected toward the second portion.[0136](if the solid angle correspond to single beam then as intensity is changing the condition will be automatically satisfied)


338. (Original) The LIDAR system of claim 330, wherein the at least one processor is further configured to alter the light source parameter such that the light projected toward the first portion is at a different wavelength than the light projected toward the second portion.[0136](intensities of the colors can be adjusted. )

340. (Original) The LIDAR system of claim 330, wherein the at least one sensor includes a single sensor configured to detect reflections of light from objects in the field of view and to measure the ambient light in the field of view. [0136]

343. (Original) The LIDAR system of claim 330, wherein the at least one processor is further configured to identify, based on the received information, an existence of a light source in a third portion of the field of view and to alter sensor sensitivity for reflections from the third portion. [0135-0136]

341. (Original) The Lidar system of claim 340, wherein following light emission by the at least one light source, the at least one sensor is configured to detect reflections of light from the field of view in a first sensing duration following a light emission, and to measure the ambient light in the field of view in a second sensing duration following the light emission. [0133 with 0135 or 136] (sequential measurements)

345. (Original) The LIDAR system of claim 330, wherein the at least one processor is further configured to alter a light source parameter such that, during a scanning cycle of the field of view, light flux of light projected toward the first portion of the field of view is greater than light flux of light projected toward the second portion of the field of view, while receiving from at least one sensor information indicative of ambient light in the field of view associated with the first portion or the second portion of the field of view.[0135, 0136]

347. (Original) The method of claim 346, further comprising altering the light source parameter such that in a single scanning cycle, more light-pulses are projected toward the first portion than a number of light-pulses projected toward the second portion. [0136](delaying emission indicates smaller number of pulses in the same period of time)

348. (Original) The method of claim 347, further comprising coordinating the at least one light deflector and the at least one light source such that when the at least one light deflector is located at a particular instantaneous position, a number of light-pulses are projected toward the first portion, and wherein the number of light-pulses projected toward the first portion is determined based on detected reflections of the projected light from an object in the first portion of the field of view.[0135-0136](ambient response dictates the delay and therefore the frequency of the pulses) (but also increasing pulse rate is well known see Bartlett; Terry Alan et al.	US 20170003392 A1 fig. 16)

332. (Original) The LIDAR system of claim 330, wherein the at least one processor is further configured to coordinate the at least one light deflector(combination of 410, 418) and the at least one light source(408) such that when the at least one light deflector is located at a particular instantaneous position, a portion of a light beam is deflected by the at least one light deflector from the at least one light source towards an object in the field of view,(fig. 4) and
reflections of the portion of the light beam from the object are deflected by the at least one light deflector(410,418) toward at least one sensor.(1 in fig. 5)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 337 is rejected under 35 U.S.C. 103 as being unpatentable over Smith.
Although Smith does not explicitly say
337. (Original) The LIDAR system of claim 330, wherein the at least one processor is further configured to alter the light source parameter such that during at least one single scanning cycle, no light is projected towards the second portion of the field of view.
It is obvious that if the ambient light is too strong the intensity which need to be provided can be more than eye safety standards  and therefore it will be obvious to switch off the intensity for that field of view in order to avoid the future problems with law. 


Claim(s) 331 is rejected under 35 U.S.C. 103 as being unpatentable over Smith.
Although Smith does not explicitly say

331. (Original) The LIDAR system of claim 330, wherein the at least one processor is further configured to control the at least one light deflector such that during a scanning cycle of the field of view, the at least one light deflector is located in a plurality of different instantaneous positions.
It is simple operation of the autonomous vehicle.  While vehicle is moving lidar is scanning it means that the sensor is continuously changes its position during the single scan of the FOV.
Therefore  it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Smith in order to use LIDAR in autonomous vehicle.


Claim(s) 334,342, 344, 349 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Bartlett US 20170003392 A1.

Although Smith does not explicitly teach Bartlett teaches
342. (Original) The LIDAR system of claim 330, wherein the at least one processor is further configured to identify, based on the received information, a type of light source causing the ambient light in the field of view and to determine a value for the light source parameter based on the identified type. [0069-0071]

344. (Original) The LIDAR system of claim 330, wherein the at least one processor is further configured to alter the light source parameter such that light flux of light projected toward the first portion is greater than light flux of light projected toward the second portion, upon obtaining an identification of a region of interest in the first portion.(fig. 15, fig. 16)


349. (Original) The method of claim 346, further comprising altering the light source parameter such that light flux of light projected toward the first portion is greater than light flux of light projected toward the second portion, upon obtaining an identification of a region of interest in the first portion. (fig. 15, fig. 16)


334. (Original) The LIDAR system of claim 331, wherein the at least one processor is further configured to coordinate the at least one light deflector and the at least one light source such that when the at least one light deflector is located at a particular instantaneous position, a number of light-pulses are projected toward the first portion, and wherein the number of light-pulses projected is determined based on detected reflections of the projected light from an object in the first portion of the field of view. [0069-0071]
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Smith with teaching by Bartlet in order to obtain high resolution image in the region of interest.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645